Case 0:19-cv-63108-RAR Document 113-3 Entered on FLSD Docket 07/09/2021 Page 1 of 2




                           EXHIBIT C
Case 0:19-cv-63108-RAR Document 113-3 Entered on FLSD Docket 07/09/2021 Page 2 of 2




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 0:19-CV-63108-RAR

   HANK HANEY and
   HANK HANEY MEDIA, LLC,

                    Plaintiffs,

            vs.

   PGA TOUR, INC.,

               Defendant.
   _____________________________________/


                           PLAINTIFFS’ WITNESS LIST/CASE-IN-CHIEF

     NO.                          NAME AND ADDRESS                     LIVE OR BY
                                                                      DEPOSITION
      1.                            HANK HANEY                            LIVE
      2.                       JEREMY AISENBERG                           LIVE
      3.                           JAY MONAHAN                            LIVE
      4.                        SCOTT GREENSTEIN                    LIVE/DEPOSITION
      5.                            IRVING AZOFF                    LIVE/DEPOSITION
      6.                             MIKE WHAN                            LIVE
      7.                           JEREMY DAVIS                           LIVE
      8.            CUSTODIAN OF RECORDS/GOLF & TENNIS PRO                LIVE
                       SHOP, INC. dba PGA TOUR SUPERSTORE
      9.           CUSTODIAN OF RECORDS/THE PARADIES SHOPS,              LIVE
                             LLC dba PGA TOUR SHOPS
      10.                 CUSTODIAN OF RECORDS/LPGA                       LIVE
      11.                         PATRICK MCGEE                           LIVE
                  WITNESSES IDENTIFIED ON DEFENDAN’S WITNESS        LIVE/DEPOSITION
                                        LIST
